Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.
	Response to Arguments
2.	Applicant's arguments filed on 07/15/2021 have been fully considered but they are not persuasive. The examiner believes that the prior arts made of record still read on the added limitations.
In response to applicant’s argument regarding claim 1 that the applied references fail to disclose "a processor programmed to: acquire a rotation angle of the alternating-current electric motor from a rotation angle sensor that divides a mechanical angle by a number of pole pairs of the alternating-current electric motor," the examiner respectfully disagrees.
Sakai implicitly/inherently discloses an acquire a rotation angle (ϴ) of the alternating-current electric motor (10) from a rotation angle sensor (16) that divides a mechanical angle by a number of pole pairs of the alternating-current electric motor, for example, angle sensor 16 is a resolver which inherently uses number of poles, i.e. as well-known, absolute encoders or a resolvers have a resolution equal to or more than the number of pole pairs of the motor for a mechanical angle of 360 degrees of the rotor, thus by definition and natural behavior of resolvers, it is implicit to uses the predefined built in poles pair number by the resolver to prove rotation 

3.	Claims 1 and 3-10 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAI et al. (US 20110062905 A1) in view of ISOBE et al. (JP 2016092989 A), or as an alternative in view of TSUTSUMI (JP 2009077513 A).
In regards to claim 1, SAKAI shows (Figs. 2 and 4) a control device (1) for an alternating-current electric motor (12), comprising: 
an inverter (18) that converts direct-current power to alternating-current power by operations of a plurality of switching elements under PWM control (par. 34) , and supplies the alternating-current power to the alternating-current electric motor (12); and 
a processor (17) programmed to: 
acquire a rotation angle (ϴ) of the alternating-current electric motor (10) from a rotation angle sensor (16) that divides a mechanical angle by a number of pole pairs of the alternating-current electric motor (angle sensor 16 is a resolver which inherently uses number of poles, i.e. as well-known, absolute encoders or a resolvers have a resolution equal to or more than the 
use a current value (i.e. Iu-Iw) acquired from a current sensor (20u-20v) detecting a current flowing to the alternating-current electric motor and the rotation angle of the alternating-current electric motor to perform a control computation in a (N/2) cycle (N is a natural number) of a triangular wave carrier of the PWM control and at the acquisition of the current value detected by the current sensor (20u-20w), acquire an average of the current value in a carrier half cycle as a period between a peak and a valley of the carrier, or acquire a current value regarded as an average of the current value at an acquirable timing (i.e. The microcomputer 17 uses the current values Iu, Iv and Iw of the respective phases of the motor 12, detected on the basis of the voltages Vtm_u, Vtm_v and Vtm_w between the terminals of these shunt resistors 20u, 20v and 20w and the rotation angle .theta. of the motor 12, detected on the basis of the output signals V sin and V cos of the motor resolver 16, to output motor control signals to the driving circuit 18.; the microcomputer 17 acquires the output voltages of the current detection circuit 22 at a timing at which the triangular waves (81 and 82) that serve as a PWM carrier that is a base of the current control reach a "valley" (in the graph, time T1) and a timing at which the triangular waves reach a "peak" (in the graph, time T2), hence reading on to performing a control computation in a half cycle “N/2”, by using the current ad angle in carrier half cycle between peak and valley, see pars. 36, 45, 53, Figs. 3 and 5-6),  and 
Although, SAKAI shows a dead time (a timing at which the triangular waves reach a peak and valley timing form each other (i.e. Times T1 and T2), SAKAI does not explicitly when a 
However, ISOBE shows an inverter (110), and uses a current value acquired from one or more current sensors (120) detecting a current flowing to the alternating-current electric motor (5) and a rotation angle (220/230) of the alternating-current electric motor to perform a control computation of a triangular wave carrier of the PWM control (see Figure 8, where half cycle on PWM triangular wave is pointe our and see ½ unit between element 220 and current calculation unit 150, i.e. a means for acquiring a current value at a timing at which, when obtaining a current value detected by the current sensors, a current value at "a best detection timing for reducing an error between a command value and an actual measured value" (corresponding to the "value that is considered to be the mean value of" "the current value in a carrier half-cycle, which is the period between the peak and the trough of the carrier" of the present application) can be obtained (fig. 2 within the broken line; corresponding to the "mean value acquisition means" of the present application), and discloses when a detection delay time is defined as a time during which a current signal flowing to the alternating-current electric motor passes through the current sensor and a reception circuit of the control device and is recognized as a value usable for the control computation, acquire the current value detected by the current sensor at a timing delayed by the detection delay time from a timing of a peak or valley of the carrier (pars. 27, 38-39, 41, 43, 56).

TSUTSUMI discloses and shows (Figs. 1-6) an average of the current value in a carrier half cycle as a period between a peak and a valley of the carrier, or acquires a current value regarded as an average of the current value at an acquirable timing and also discloses when a detection delay time is defined as a time during which a current signal flowing to the alternating-current electric motor passes through the current sensor and a reception circuit of the control device and is recognized as a value usable for the control computation, acquire the current value detected by the current sensor at a timing delayed by the detection delay time from a timing of a peak or valley of the carrier (see Figs. 1-6, the Abstract and pars. 8-11, 26-28).
Thus, given the teaching of ISOBE or TSUTSUMI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of Sakai in order to acquiring an average of the current value in a carrier half cycle as a period between a peak and a valley of the carrier  so to improve motor torque accuracy by detecting currents at the optimal detection timing in which an error between a current command value and a current measured value is reduced and to provide a current sampling method if a half period of a PWM carrier signal is shorter than a current control period, and to the delay time from the current detection process to the current control process can be shortened, and the responsiveness can be improved), consequently the current can be detected at an appropriate timing even when the frequency of the PWM carrier signal is increased, the influence of the current detection error can be minimized.
In regards to claims 3 and 6, SAKAI further discloses wherein the processor (17) is programmed to acquire the rotation angle (ϴ) of the alternating-current electric motor (10) at a 
In regards to claim 8, ISOBE further discloses wherein the detection delay time is set for each of the plurality of current sensors (pars. 2, 28, 38-41).
In regards to claim 9, ISOBE further discloses wherein, after the average acquisition unit acquires a plurality of current values detected by all the current sensors to each of which the detection delay time is set and a corresponding rotation angle of the alternating-current electric motor, the feedback control computation unit starts a control computation using the current values and the rotation angle (pars. 2, 28, 38-43, 56, 58, 60).
In regards to claim 10, Sakai further discloses, wherein the average acquisition unit (i.e. 21 along with microprocessor 17) calculates an average of current values sampled plural times in a continuous acquisition period set to a length within the carrier half cycle (i.e. peak and valley, see pars. 36, 45, 53, Figs. 3 and 5-6).

6.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAI et al. (US 20110062905 A1) in view of ISOBE et al. (JP 2016092989 A), or as an alternative in view of TSUTSUMI (JP 2009077513 A), and further in view of Royak et al. (US 20100320948 A1).
In regards to claim 4, SAKAI and modified by ISOBE or TSUTSUMI does not explicitly discloses wherein the processor is programmed to acquire the rotation angle of the alternating-
However Royak disicloses wherein the average acquisition unit acquires the rotation angle of the alternating-current electric motor simultaneously with the corresponding current value at the timing delayed by the detection delay time from a timing of a peak or valley of the carrier (abstract, Figs. 2 and 4 and pars.   4-5, 7, 43).
Thus, given the teaching of Royak, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of SAKAI as modified by ISOBE or TSUTSUMI in order to acquiring an average of the current value in a carrier half cycle as a period between a peak and a valley of the carrier simultaneously to the position  so to the current can be detected at an appropriate timing even when the frequency of the PWM carrier signal is increased, the influence of the current detection error can be minimized.
In regards to claim 5, Royak further discloses wherein processor is programmed to perform control computation using a corrected rotation angle obtained by subtracting a correction value corresponding to the amount of a change in rotation angle at the detection delay time from the rotation angle of the alternating-current electric motor acquired by processor is programmed to acquire  (i.e. compensation during the reverse transformation is provided to compensate for errors introduced due to sampling the current and rotor position, see rotor position compensation 58,  abstract, Figs. 2 and 4 and pars.   4-5, 7, 43).

Allowable Subject Matter

8 . 	The following is an examiner’s statement of reasons for allowance:
9.	Sakai et al. (US 5184057 A), TSUTSUMI (JP 2009077513 A), ISOBE et al. (JP 2016092989 A) and IMADA et al. (JP 2008182832 A) are the closest prior art disclosed.
	However, regarding Claim  7 the prior arts disclosed above do not teach or fairly suggest alone or in combination “when a detection delay time is defined as a time during which an electric signal flowing to the alternating-current electric motor passes through the current sensor and a reception circuit of the control device and is recognized as a value usable for the control computation, and when an element action delay time is defined as an average delay time of ON action and OFF action with respect to a gate signal commanded to the element, acquire the current value detected -3-Application No. 16/502,524 by the current sensor at a timing delayed by an added delay time obtained by adding the element action delay time to the detection delay time from a timing of a peak or valley of the carrier”.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jorge L Carrasquillo/
Examiner, Art Unit 2837